Citation Nr: 1411496	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for a heart condition, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony on the issues on appeal in a Board videoconference hearing in November 2011.  A transcript of the hearing has been associated with the Veteran's file. 

The issues of service connection for hypertension and heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.   The Veteran was present on land in the Republic of Vietnam during the Vietnam Era.  

2.  The Veteran is diagnosed with type II diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for type II diabetes mellitus.  Specifically, he alleges that he was exposed to Agent Orange while serving aboard the USS Epping Forest.

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Type II diabetes is among the diseases listed as presumptive to such exposure.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute).  

The Veteran alleges that he was exposed to Agent Orange while serving aboard the USS Epping Forest.  In his claim, the Veteran noted that during his service, he was docked at Cam Ranh Bay and took part in delivering materials to the "junk school" in Vietnam.  In an April 2009 written statement, the Veteran noted that during his service aboard the USS Epping Forest, the ship was involved in transporting Navy Seals to and from various locations.  He indicated that the ship was docked at Cam Ranh Bay and Nha Trang, among other places.  He noted that he went ashore at both locations.  At his November 2011 videoconference hearing, the Veteran reiterated that the USS Epping Forest docked more than once at Cam Ranh Bay.  He indicated that he got off the ship and took tools to a little school where he helped train Vietnamese on [how to fix] their boats.  

The Veteran's service personnel reveal that he served aboard the USS Epping Forest from August 1963 to July 1965.  According to a July 2009 National Personnel Records Center inquiry, USS Epping Forest was in official waters of the Republic of Vietnam during 1964 and 1965, to include from October 10, 1964 to October 15, 1964.  A review of the registry of ships that served in the Vietnam Era, found in the VA's Adjudication Procedures Manual, reveals that the USS Epping Forest conducted "goodwill" tours at Cam Ranh Bay and Nha Trang.  It is noted that crew members went ashore during a 2 month period in September and October of 1964.  See M21-1MR, Part IV.ii.2, Ch.10.k 

In light of the above, the Board finds that reasonable doubt has been presented on the issue of whether or not the Veteran set foot on land in Vietnam.  Giving the benefit of the doubt to the Veteran in that regard, the Board concludes that the Veteran as likely as not set foot on land in Vietnam during his service on the USS Epping Forest.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  There is no affirmative evidence demonstrating he was not exposed to herbicides during such visitation.  Thus, the Veteran is presumed to have had exposure to Agent Orange under VA regulations. 

A review of the Veteran's post service treatment records reflect the Veteran's history of and treatment for type II diabetes mellitus.  VA outpatient treatment records from January 2006 to July 2009 document the Veteran's ongoing treatment for type II diabetes mellitus.  Thus, the evidence establishes the existence of the claimed disability.

In light of the Veteran's current diagnosis of type II diabetes mellitus and the determination that he set foot in Vietnam during the requisite period, the Board finds that the Veteran is entitled to a presumption of service connection for type II diabetes mellitus based on Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Affording the Veteran the benefit of all doubt, the claim for entitlement to service connection for type II diabetes mellitus is granted.


ORDER

Entitlement to service connection for type II diabetes mellitus, as due to Agent Orange exposure is granted. 


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim of service connection for hypertension and heart disease, to include as secondary to his now service-connected type II diabetes mellitus.

Service treatment records do not reflect any complaints, treatment, or diagnosis for hypertension or heart disease while in service, and the Veteran does not allege he suffered from such during service.  Rather, he alleges he suffers from these conditions as a result of his diagnosed type II diabetes mellitus.  The Board also notes that ischemic heart disease is also a disability that is presumed to be due to Agent Orange exposure, although hypertension is not.  38 C.F.R. § 3.309(e).

Post service treatment records show that the Veteran has been diagnosed with hypertension and receives treatment for his condition.  A review of the record reflects that the Veteran has not been afforded a VA examination to determine whether such disorder was caused or aggravated by the now service-connected type II diabetes mellitus.  While on remand, the Veteran should undergo a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Concerning heart disease, the medical evidence of record does not reflect a diagnosis of heart disease.  However, the most recent treatment report in the file is dated in 2009, more than four years ago.  Updated medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses 
of all medical care providers who treated him for hypertension and heart disease.  After the Veteran has signed any appropriate releases, any relevant records identified that are not duplicates of those already contained in the claims folder should be requested.  If any requested records cannot be obtained, the Veteran should be notified of such. 

In addition, obtain relevant ongoing VA treatment records dating since July 2009 from the Tennessee Valley Healthcare System-Nashville Campus and Clarksville Community Based Outpatient Center. 

2.  Then schedule the Veteran for a VA hypertension examination to determine the nature of the Veteran's hypertension, and to obtain an opinion as to whether such disability is caused or aggravated by his service connected diabetes.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies are to be performed.  

Following a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) caused by his service-connected type II diabetes
mellitus.  

If not, the examiner should opine whether the hypertension has been permanently worsened beyond its natural progression (versus temporary exacerbations) by his service-connected type II diabetes mellitus.  If the examiner determines that the Veteran's hypertension is permanently worsened beyond its natural progression (aggravated) by his service-connected diabetes mellitus, the examiner should attempt quantify the baseline level of disability prior to aggravation and the permanent, measurable increase in the level of hypertension as a result of aggravation by diabetes mellitus. 

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the claims remain denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


